Citation Nr: 1043042	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  08-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD) and 
anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1967.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

As support for his claim, the Veteran testified at a hearing at 
the RO in August 2010 before the undersigned Veterans Law Judge 
of the Board (Travel Board hearing).  


FINDINGS OF FACT

1.  According to an initial assessment and screening in December 
2006, it was suspected the Veteran had an anxiety disorder, not 
otherwise specified (NOS), and symptoms of PTSD.

2.  However, after further clinical evaluation and workup in 
January 2007, it ultimately was determined he does not meet the 
criteria for any psychiatric disorders; consequently, he was not 
admitted to the trauma recovery program (TRP).


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder - 
including PTSD and anxiety, due to disease or injury incurred in 
or aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 U.S.C.A. §§ 3.303, 3.304(f) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in January 2007 
and January 2008.  The letters informed him of the evidence 
required to substantiate his claim and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  The 
letters also complied with Dingess by discussing the downstream 
disability rating and effective date elements of his claim, and 
the RO issued both of those letters before initially adjudicating 
his claim in March 2008, so in the preferred sequence.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  



VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs) and VA treatment records, and he 
submitted statements in support of his claim and testified at a 
hearing in August 2010.

During the hearing, the Veteran acknowledged he did not have a 
diagnosis of an acquired psychiatric disorder, including of PTSD, 
so he requested that VA provide him an examination to determine 
whether a diagnosis is warranted and, if so, to determine whether 
this diagnosis is attributable to his military service - and, 
in particular, to events that occurred during service (e.g., 
sniper fire on his convoy) that he considers especially traumatic 
("stressors").

According to the holding in McLendon v. Nicholson, 20 Vet. App. 
79 (2006), VA must provide a medical examination in a service-
connection claim when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  Id., at 
81.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

According to an initial assessment and screening in December 
2006, it was suspected the Veteran had an anxiety disorder, NOS, 
and symptoms of PTSD.  However, after further clinical evaluation 
and workup in January 2007, it ultimately was determined he does 
not meet the criteria for any psychiatric disorders; 
consequently, he was not admitted to the TRP.  It therefore is 
unnecessary to provide him a VA compensation examination for an 
opinion on whether these nonexistent conditions are related to 
his service in the military and, in particular, to events that 
may have occurred during his tour in Vietnam.  Because, according 
to 38 C.F.R. § 4.125(a), the diagnosis of PTSD must be in 
accordance with the 
DSM-IV criteria, he cannot make this diagnosis, himself, inasmuch 
as this is a medical, not lay, determination.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).  Moreover, the initial 
suspicion in December 2006 that he had an anxiety disorder, NOS, 
eventually was ruled out following the additional testing and 
evaluation that he subsequently had in January 2007.  When 
determining whether a VA examination is required under 
38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of 
a disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or another 
service-connected disability.  See Waters v. Shinseki, 601 F.3d 
1274 (Fed. Cir. 2010).  Here, though, as a result of ruling out 
the diagnosis of anxiety disorder, NOS, following the further 
clinical evaluation and workup in January 2007, there necessarily 
is no indication of the required association between this for all 
intents and purposes nonexistent condition and the Veteran's 
military service or a service-connected disability.  Therefore, 
the Board is satisfied that VA has provided all assistance 
required by the VCAA.

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder, Including PTSD and Anxiety Disorder (NOS)

The Veteran asserts he developed PTSD due to his traumatic 
experiences while stationed in Vietnam during the Vietnam War.  
He states that, while performing his job as a tractor trailer 
driver, he and his convoy were shot at by snipers on several 
occasions.  He also says he had to dig foxholes and participate 
in drills in which he sat in the foxholes filled with mud and 
water.  He claims that, as a result of his experiences in 
service, especially in Vietnam, he now has recurring nightmares 
in which people are coming to either shoot or stab him to death, 
or he is drowning.

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  


To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

To establish service connection for PTSD, in particular, there 
must be:  (1) medical evidence diagnosing this condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible 
supporting evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, as 
mentioned, a diagnosis of PTSD must be established in accordance 
with 38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).  The Court has taken judicial notice of 
the mental health profession's adoption of the DSM-IV as well as 
its more liberalizing standards to establish a diagnosis of PTSD.  
The Court acknowledged the change from an objective "would evoke 
. . . in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as noted 
by the Court, a more susceptible person could have PTSD under the 
DSM-IV criteria given his or her exposure to a traumatic event 
that would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. 128, 140-141 (1997).

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service varies 
depending on whether the Veteran "engaged in combat with the 
enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
shown through military citation or other appropriate evidence 
that a Veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the Veteran's lay testimony 
regarding the reported stressors must be accepted as conclusive 
evidence of their actual occurrence, provided the testimony is 
found to be satisfactory, e.g., credible and "consistent with the 
circumstances, conditions, or hardships of such service."  In 
such cases, no further developmental or corroborative evidence is 
necessary.  38 C.F.R. § 3.304(f)(2).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d).

On the other hand, under prior regulations, if there is no combat 
experience, or if there was a determination that the Veteran 
engaged in combat but the claimed stressor was unrelated to that 
combat, then there needs to be independent evidence corroborating 
the Veteran's statement as to the occurrence of the claimed 
stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  His 
testimony, by itself, could not, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).  The record instead needed to contain 
service records or other corroborative evidence substantiating or 
verifying his testimony or statements as to the occurrence of the 
claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD did not suffice to 
verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, 
proof of the actual occurrence of a claimed stressor could not 
consist solely of after-the-fact medical nexus evidence.  Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996).

Just because a physician or other health professional accepted 
appellant's description of his or her experiences as credible and 
diagnosed appellant as suffering from PTSD did not mean the 
Board, in turn, was required to grant service connection for 
PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The 
Board was not required to accept an appellant's uncorroborated 
account of his or her active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

All of that said, however, a stressor need not have been 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 
311 (1997).  See, too, Pentecost v. Principi, 16 Vet. App. 124 
(2002).

Moreover, very recently, as of July 13, 2010, VA amended its 
rules for adjudicating disability compensation claims for PTSD 
contained at 38 CFR § 3.304(f) to relax the evidentiary standard 
for establishing the required in-service stressor in certain 
cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision 
adds to the types of claims that VA will accept through credible 
lay testimony, alone, as being sufficient to establish the 
occurrence of an in-service stressor without undertaking other 
development to verify the Veteran's account.  VA's specific PTSD 
regulation, § 3.304(f), previously only authorized VA to accept 
statements from Veterans who served in combat, as denoted by 
combat-related awards or decorations or other evidence sufficient 
to establish participation in combat, as sufficient to accept the 
occurrence of the claimed in-service stressor.  VA later amended 
its PTSD regulations to also accept the statements of Veterans 
who are former 
prisoners-of-war (POWs) and those with an in-service diagnosis of 
PTSD as sufficient to establish occurrence of an in-service 
stressor if they are consistent with the places, types, and 
circumstances of service.

The primary result of the amendment of 38 CFR § 3.304(f) is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) a VA psychiatrist or 
psychologist, or contract equivalent, confirm that the claimed 
stressor is adequate to support a diagnosis of PTSD; (2) the 
claimed stressor is consistent with the places, types, 
and circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.

This regulation amendment, however, has no impact on PTSD 
stressors experienced during combat (which is the basis of this 
Veteran's claim), or while interned as a POW, or as the result of 
personal/sexual assault.  Moreover, the Veteran's claims must be 
denied in any event because he does not have the required DSM-IV 
diagnosis of PTSD.  And, as explained, this is the first and 
indeed perhaps most fundamental requirement for any service-
connection claim; he has to first establish he has this claimed 
condition.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service 
connection presupposes a current diagnosis of the condition 
claimed, to at least confirm the Veteran has it; without this 
minimum level of proof, there is no valid claim).  Absent this 
required DSM-IV diagnosis of PTSD, to in turn establish he has 
current disability on account of this condition, there is no PTSD 
or current disability to attribute to his military service - 
irrespective of the standard of proof required to establish the 
occurrence of a stressor in service.

Further concerning this, according to an initial assessment and 
screening in December 2006, it was suspected the Veteran had an 
anxiety disorder (NOS) and symptoms of PTSD.  However, after 
further clinical evaluation and workup the following month, so in 
January 2007, it ultimately was determined he does not meet the 
criteria for any psychiatric disorders; and, consequently, he was 
not admitted to the TRP.

During that additional screening in January 2007, the Veteran 
denied psychotic symptoms, cognitive symptoms (i.e., 
forgetfulness, losing track of time, getting lost, etc.), and 
panic attacks.  His appearance, speech, thought process, thought 
content, affect, mood, orientation and judgment were all 
described as normal or fair.  So the evaluating clinician 
considered the extent and severity of symptoms before ruling out 
all psychiatric disorder diagnoses, not only PTSD, but also the 
anxiety disorder previously suspected.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

Because it was ultimately determined in January 2007 that the 
Veteran also does not have an anxiety disorder (NOS), there 
necessarily cannot be any attribution of this nonexistent 
condition to any event that occurred during his military service, 
including during his tour in Vietnam.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (wherein the Court held that claims for 
service connection for PTSD encompass claims for service 
connection for all psychiatric disabilities, and that the scope 
of a mental health disability claim includes any mental 
disability that reasonably may be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

The Veteran is only competent, for example, to comment on 
symptoms he may have personally experienced during service and 
during the many years since, not the cause of them - and 
especially in terms of whether they are attributable to an 
underlying psychiatric diagnosis in turn resulting from incidents 
of his military service, like in combat in Vietnam.  PTSD 
especially is not the type of condition that is readily capable 
of lay diagnosis and comment on its etiology - like, for 
example, varicose veins, a broken leg, a separated shoulder, 
tinnitus (ringing in the ears), pes planus (flat feet) or things 
of that sort.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  And 
as the Federal Circuit Court explained in Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006), when addressing lay evidence as 
potentially competent to support presence of disability, 
including during service and since and even where not 
corroborated by contemporaneous medical evidence, the Board 
nonetheless retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  Here, the medical evidence against the 
claim, especially the fact that it ultimately has been determined 
the Veteran does not have PTSD according to the DSM-IV criteria, 
or an anxiety disorder (NOS), or any other psychiatric disorder 
probatively outweighs his unsubstantiated lay testimony to 
the contrary.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See also 38 C.F.R. § 3.159(a)(1), (a)(2).




In sum, there is no competent medical evidence of record 
confirming the Veteran has PTSD according to VA regulation, 
38 C.F.R. § 4.125(a), which in turn references the DSM-IV.  And 
the initial suspicions in December 2006 that he had an anxiety 
disorder (NOS) also subsequently were ruled out in January 2007 
following the additional testing, clinical evaluation, and 
workup.  So he has failed to establish he has current psychiatric 
disability.  See, e.g., Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation 
only may be awarded to an applicant who has disability existing 
on the date of application, not for past disability).  See, too, 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that this requirement of current disability is 
satisfied when the claimant has the disability at the time the 
claim for VA disability compensation is filed or during the 
pendency of the claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).

Furthermore, without these current diagnoses, there necessarily 
are no existing conditions to attribute to the Veteran's military 
service, regardless of whether the events in question in Vietnam 
actually occurred.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

Therefore, the Board finds that the preponderance of the evidence 
is against the claim, so there is no reasonable doubt to resolve 
in the Veteran's favor, and his claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

The claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD and anxiety disorder, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


